Citation Nr: 1437024	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-46 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the issue of the character of the appellant's discharge from military service.

2.  Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The appellant had active duty for training from September 1994 to April 1995 and active military service from January 1997 to November 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the VA Regional Office (RO) in St. Paul, Minnesota.

In June 2012, the appellant testified during a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant had active military service from January 1997 to November 1999.

2.  In an August 2001 administrative decision, the RO determined that the appellant was discharged for being absent without authority (AWOL) for a period greater than 180 days.  Therefore, it was determined that the appellant's discharge was a bar to all VA benefits based on his period of service from January 1997 to November 1999.  The appellant did not appeal that decision.  

3.  The evidence received since the 2001 administrative decision relates to an unestablished fact necessary to substantiate an exception to the bar from VA benefits.  

4.  The appellant was discharged in November 1999 after being AWOL for a period of greater than 180 days without compelling circumstances.  

5.  The evidence does not show that the appellant was insane at the time of his AWOL and does not show any compelling circumstances for the absence.  

6.  No upgrade of the appellant's discharge under other than honorable conditions to an honorable or general discharge has been granted by the Army Board of Correction of Military Records.  


CONCLUSIONS OF LAW

1. The August 2001 administrative decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2. New and material evidence has been received since the most recent administrative decision to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The appellant's service from January 1997 to November 1999 resulted in an other than honorable discharge due to being AWOL for at least 180 days; that discharge is a bar to VA benefits based on that period of service. 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the new and material aspect of this claim, VA's duties to notify and assist the appellant are considered met as this portion of the claim is granted.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Here, the appellant was informed via an April 2009 letter prior to the most recent adjudication what was necessary to substantiate his claim: upgrade of his discharge status or a finding of insanity or compelling circumstances.  The appellant has demonstrated actual knowledge of the requirements, arguing that he was insane at the time of his going absent without leave (AWOL).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). This has been met. The appellant's service treatment and personnel records are associated with the claims file. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

New and Material Evidence

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In an August 2001 administrative decision, the RO determined that the appellant's discharge from service in November 1999 was a bar to VA benefits as appellant was AWOL for a total of 416 days.  The appellant's conduct had rendered him subject to a trial by court martial, which could have led to a bad conduct or dishonorable discharge; however, the evidence shows that he received a discharge under other than honorable conditions in lieu of trial by court-martial.  The RO noted that the appellant's statements showed he understood that his status was absentee returned to military control from AWOL or desertion.  The RO also noted no evidence of insanity.  Therefore, it was determined that the appellant's discharge was under dishonorable conditions and it was a bar to all VA benefits based on his period of service from January 1997 to November 1999.

The evidence submitted since the 2001 administrative decision includes evidence that constitutes new and material evidence sufficient to reopen the issue because it was not previously of record and it addresses the appellant's mental state when he went AWOL. The Board finds that this evidence, specifically the May 2012 opinion by the private examiner, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim regarding whether the character of the appellant's discharge is a bar to the receipt of VA benefits, and raises a reasonable possibility of substantiating the claim.  Accordingly, the issue is reopened.

Character of Discharge

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under various conditions, only one of which applies here: by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  Exceptions to this condition include where such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such a prolonged absence and where the person is insane at the time of the offense.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors are for consideration in determining "compelling circumstances": (i) length and character of service exclusive of the period of prolonged AWOL; and (ii) reasons for going AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii).  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Reasons for going AWOL for consideration include family emergencies or obligations, or similar types of obligations or duties owed to third parties, and are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) does not include a minor episode.  Episodes of disorderly conduct or eccentricity do not fall within the definition of insanity in that regulation.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupted the legal order of society.  It holds that the term "become antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  It is indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged require consideration of an individual's ethnic and cultural background and level of education.  It is stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97 (May 22, 1997).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

In general, VA recognizes changes in discharge status issued only by a board for correction of records.  38 C.F.R. § 3.12(e).  An honorable or general discharge issued on or after October 8, 1977, by a discharge review board, sets aside a bar to benefits imposed under by regulation, but not by statute.  38 C.F.R. § 3.12(g).  Here, as indicated by the initial discharge by the Army, the bar to benefits is based on the appellant going AWOL, a statutory bar under paragraph (c), and thus any upgrade by the ADRB does not remove the bar to benefits.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Turning to the evidence of record in this case, the appellant's DD-214 indicates that he had six months of prior active duty for training from September 1994 to April 1995.  He entered the period of active duty under appeal on June 15, 1997.  He was AWOL from September 15 1998 to November 4, 1999.  After returning to military control at Fort Knox, Kentucky, he received a discharge under other than honorable conditions in lieu of a court martial action for an AWOL period of 416 days.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, after a review of all the lay and medical evidence, the Board finds that the appellant's lay statements regarding the circumstances of his AWOL are not credible.  In June 2001, the appellant noted that he chose to be stationed in Hawaii.  When he requested travel pay or airline tickets to his duty station, he was denied.  He attempted to obtain a military flight out of Minneapolis, but was again denied.  He contacted his recruiter, who called army personnel.  The response was that it was the appellant's responsibility to get to his duty station.  The Veteran was informed that he could go to Fort Knox and receive a discharge.  

In a May 2010 statement, during the current claim for benefits, the appellant noted that he had a manic episode that started when he boarded the aircraft to take him to his duty station.  He became suddenly filled with the fear of flying and panic overcame him to the point where they asked him to get off the plane.  He noted that this is the sole and complete reason for his other than honorable discharge because he never made it to Hawaii.  

The Board finds that the Veteran's more recently-reported history of is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that went AWOL due to insanity, to include panic attacks, in his original claim, he gives a detailed timeline of his attempts to obtain a flight without success.  He provides an entirely different explanation for his inability to report for duty in Hawaii.  

Additionally, in a November 2005 treatment record, the Veteran reported that his panic attacks and symptoms started at the time of his new job after having been a stay-at-home dad for several years.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not suggest that his panic attacks began during service or caused his AWOL until after he submitted his current claim.  Specifically, the first lay evidence noted in a medical record indicating that his panic attacks began in 1998 is dated subsequent to his claim.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Throughout the current claim, the Veteran reported the onset of psychiatric symptoms to different times.  Specifically, on the service connection claim he reports onset of symptoms in 1997, during treatment records he reports onset of symptoms in 2005, and during his statements regarding the reason for his AWOL he now states it had its onset in 1998.   

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of panic attacks being the reason for his AWOL.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board also notes that the definition of insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts.  The appellant has stated repeatedly that it took him so long to return to the military because he was embarrassed.  He also noted that he purposely avoided friends from his service as he was ashamed of his status.  The Board finds that this indicates that the appellant acknowledged nature, full import, and consequences of his acts.  

Service treatment records do not reflect evidence of a mental illness rising to the level of "insanity."  The Board acknowledges the May 2012 private medical opinion stating that the Veteran met the criteria of insanity at the time of his trip to Hawaii due to his severe overwhelming panic attack.  It is apparent that this medical opinion noting the reasons for the Veteran's AWOL is based entirely on the Veteran's self-reported medical history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Even if the appellant's statements were credible regarding his inability to fly in September 1998 due to panic attacks, the appellant remained AWOL for more than 180 days with knowledge of the consequences.  In the Veteran's second explanation, involving the panic attacks, he still notes that he contacted his recruiter, to discover how he should proceed.  The recruiter directed him to turn himself in at Fort Knox.  The Veteran waited almost a year and a half before acting on these instructions.  

The Board finds there were no compelling circumstances for the appellant's AWOL status.  The Board acknowledges that the Veteran's prior service was generally good; however, he was AWOL for over 400 days before returning to Fort Knox.  That is almost 14 months out of a period of service lasting almost 22 months.  Despite the appellant's statements and his family's statements, the competent and credible evidence of record does not demonstrate compelling circumstances for being AWOL more than 180 days.

Third, the Board also finds that the appellant was sane for at least most of the time he was AWOL.  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97.  In this case, the Board finds that the appellant has not met his burden of showing that he was insane. First, even if the Veteran's statements regarding the panic attack that prevented him from flying were credible and rose to the level of insanity, the Veteran does not indicate that he was insane throughout the period of 180 days.  He was apparently a stay-at-home dad and did odd jobs.  The Veteran also indicated that he knew he should have gone to Fort Knox earlier, but that he was ashamed of his sudden departure and was embarrassed of his AWOL.

As discussed above, the fact that the appellant may have been suffering a panic attack at the time of his September 1998 flight is not enough to lead to a finding of insanity. See Beck, 13 Vet. App. at 539.  Additionally, the evidence that his panic attacks began in 1998 is generally not credible.  The Veteran has been extremely inconsistent with his accounts and has admitted that in each presented scenario, he was directed to report to Fort Knox, which he failed to do.  In sum, the appellant was discharged from active military service under other than honorable conditions by reason of being AWOL for more than 180 days when he was sane and without compelling circumstances.  The character of his discharge has not been upgraded by the Army Board for Correction for Military Records.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied.


ORDER

New and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits; the petition to reopen is granted.

The character of the appellant's discharge for the period of service from January 1997 to November 1999 remains a bar to payment of VA benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


